                                                                                ORDERED ACCORDINGLY.


                                                                                 Dated: April 19, 2021




                                                                                _________________________________
                                                                                Brenda K. Martin, Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF ARIZONA

                                         MINUTE ENTRY/ORDER

                                              (Not for Publication)

 Bankruptcy Judge:                  Honorable Brenda K. Martin

 Case Name:                         Desert Valley Steam Carpet Cleaning LLC

 Case No.:                          2:20-bk-00570-BKM

 Subject of Matter:                 Atlas Residential’s Motion for Order that it was Acting as a
                                    Custodian RE Its Amended First and Second Application for
                                    Administrative Expense (docket no. 196)

          The parties are before the Court to address whether Atlas Residential (“Atlas”) is a

 custodian for purposes of its Application for Administrative Expense.1 The Court has reviewed the

 briefs, heard oral argument and is now ready to rule. In addition to arguing that it is a custodian

 under the Code, Atlas argues that judicial estoppel and the law of the case doctrine preclude the

 Debtor from arguing that Atlas is not a custodian. The Court will take these latter arguments up

 first.

 I.       JUDICIAL ESTOPPEL




 1
  On July 17, 2020, Atlas filed its Amended First and Second Application for Compensation and Reimbursement of
 Expenses of Custodian (“Application for Administrative Expense;“ docket no. 115). On December 11, 2020, the Court
 directed briefing on the limited issue of whether Atlas was a custodian, which briefing occurred at dockets nos. 196,
 205, 213 and 222. Oral argument was held April 8, 2021.

                                                          1

Case 2:20-bk-00570-BKM               Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                           Desc
                                     Main Document    Page 1 of 15
        The doctrine of judicial estoppel “protects the integrity of the judicial process by precluding

 a party ‘from gaining an advantage by asserting one position and then later seeking an advantage

 by taking a clearly inconsistent position.’” In re Smith, 526 B.R. 343, 347 (D. Ariz. 2015) (quoting

 Hamilton v. State Farm Fire & Casualty, 270 F.3d 778, 782 (9th Cir. 2001)). Both parties agree

 that the following factors are the appropriate standards to determine judicial estoppel:

        (1) whether a party’s later position is “clearly inconsistent” with its earlier position;
        (2) whether the party has succeeded in persuading the court to accept that party’s
        earlier position; and
        (3) whether the party would derive an unfair advantage or impose an unfair
        detriment on the opposing party if not estopped.

 Smith, 526 B.R.at, 347 (citing New Hampshire v. Maine, 532 U.S. 742, 750, 121 S. Ct. 1808, 149

 L.Ed.2d 968 (2001)). “[J]udicial estoppel is an equitable doctrine invoked by a court at its

 discretion.” Ah Quin v. Cty. of Kauai Dep't of Transp., 733 F.3d 267, 270 (9th Cir. 2013) (citation

 omitted). The Supreme Court has stated that the factors are not “inflexible prerequisites or an

 exhaustive formula for determining the applicability of judicial estoppel,” and noted that

 “additional considerations may inform the doctrine's application in specific factual contexts.” New

 Hampshire at 1815. Although the factors are guidelines, from the Supreme Court’s perspective,

 the first factor must be present. In addition, “the Ninth Circuit ‘has restricted the application of

 judicial estoppel to cases where the court relied on, or ‘accepted,’ the party's previous inconsistent

 position.’” Copeland v. Techtronics Indus. Co., 95 F. Supp. 3d 1230, 1237 (S.D. Cal. 2015)

 (quoting Hamilton 270 F.3d at 783). Author Nicole C. Frazer, in her article Reassessing the

 Doctrine of Judicial Estoppel: The Implications of the Judicial Integrity Rationale, 101 Va. L.

 Rev. 1501, 1506 (2015), observed that the Ninth Circuit has tended to apply the factors rigidly as

 a three-part test. Id. at 1507. That is also this Court’s observation. Accordingly, the Court will

 address each factor, as the parties have.



                                                   2

Case 2:20-bk-00570-BKM          Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                    Desc
                                Main Document    Page 2 of 15
         (A)    Whether a party’s later position is “clearly inconsistent” with its earlier
         position.
         The Debtor claiming that Atlas was not a custodian is clearly inconsistent with its earlier

 position. In its turnover motion, the Debtor moves for turnover specifically under § 543 and cites

 In re Brickel, 11 B.R. 353, 355 (Bankr. D. Me. 1981), for authority that, as a secured creditor,

 Atlas is a custodian. The Debtor’s arguments for turnover at the hearing also focused on § 543, not

 § 542. Indeed, counsel specifically stated that the Debtor was not seeking relief under § 542: “As

 we laid out in our papers, we use the 543 test as opposed to the 542 test which is the more strenuous

 of the two, asserting that Atlas was a custodian.” Hearing Tr. 5:9-11, April 7, 2020.

         The Debtor is now urging the Court determine that Atlas is not a custodian. The Court finds

 and concludes the Debtor’s current position is inconsistent with its prior position, thus satisfying

 the first factor for applying judicial estoppel.

         (B)     Whether the party has succeeded in persuading the court to accept that party’s
         earlier position.

         The Debtor asked the Court to order turnover of estate assets under § 543. At oral argument,

 and in its motion papers the Debtor walked through the requirements for turnover under § 543 and

 the factors that might excuse turnover under § 543(d), arguing they did not apply. The Court did

 not make a finding that Atlas was a custodian, as it was not required to, given that the parties were

 in agreement on the subject. While the Court ultimately granted the Debtor’s motion, it is

 overstating things to say the Debtor “persuaded” the Court to accept its position. The Court was

 not persuaded that Atlas was a custodian so much as it was persuaded that, regardless, Atlas had

 no defenses to turnover. Indeed, immediately following the ruling the parties discussed adequate

 protection and the Debtor’s inability to use the assets without providing it, a discussion that would

                                                    3

Case 2:20-bk-00570-BKM           Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                Desc
                                 Main Document    Page 3 of 15
 not have taken place if Atlas was a mere custodian. However, it strikes the Court that this second

 factor is directed at situations where a party takes a position, is unsuccessful and then later takes

 the opposite position. Under such circumstance, estoppel clearly would not apply. Looking at it in

 that light, the Debtor did succeed, insofar as the Court granted its motion under § 543, so

 accordingly, the second factor is met.

        (C)   Whether the party would derive an unfair advantage or impose an unfair
        detriment on the opposing party if not estopped.

        On this front, Atlas does little to describe the unfair advantage except to argue that,

 “allowing Debtor to take the exact opposite position grants Debtor an unfair advantage and

 deprives Atlas of its right to an administrative claim.” Atlas Residential's Motion for Order That

 It Was Acting As a Custodian, 10:14-15/ It seems to the Court that this is not enough, and, if it

 were, it would make the third prong of analysis unnecessary. The focus of the turnover order was

 simply on turnover. Although the Debtor’s counsel seemed to think the standards differed, the

 Court does not see any appreciable distinction between turnover under §§ 542, or 543, particularly

 given that, as a secured creditor, Atlas had the right to demand adequate protection regardless of

 the provision. The ruling of the Court would have been the same, under either turnover section:

 Atlas would have been required to turn over the property to the Debtor and provide an accounting.

 It does not appear that Atlas did anything in reliance on the ruling under § 543, other than to file a

 claim for an administrative expense, which just as easily could have been brought as part of its

 prepetition claim, assuming its loan documents provided for the expenses. The Court perceives of

 no unfair advantage to Atlas if the Court rules now on the custodian issue. Accordingly, the Court

 finds that judicial estoppel is not appropriate.

 II.    LAW OF THE CASE




                                                    4

Case 2:20-bk-00570-BKM           Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                 Desc
                                 Main Document    Page 4 of 15
        As to the law of the case doctrine, the parties do not dispute the legal standard, but instead

 argue over the application of the standard to the facts. The determination of the matter is a two-

 step process. First, a court must decide if the matter was “decided either expressly or by necessary

 implication in the previous disposition.” Thomas v. Bible, 983 F.2d 152, 154 (9th Cir. 1993)

 (quotation removed). If it was not decided, it is not law of the case. If law of the case does apply,

 then a court has limited discretion to not apply it and can reopen the issue only if one of the

 following circumstances apply:

        (1) the first decision was clearly erroneous;
        (2) an intervening change in the law has occurred;
        (3) the evidence on remand is substantially different;
        (4) other changed circumstances exist;
        (5) a manifest injustice would otherwise result.

 Id. at 155. Some Ninth Circuit courts have combined the first and fifth factors together. See

 Eichman v. Fotomat Corp., 880 F.2d 149, 157 (9th Cir. 1989) (“The law of the case controls unless

 the first decision is clearly erroneous and would result in manifest injustice, an intervening change

 in the law has occurred, or the evidence on remand is substantially different.” (citation omitted)).

        The Debtor argues that the Court did not explicitly determine that Atlas is a custodian,

 which is correct. As discussed, there was no need to do so, as the parties were in agreement. The

 Debtor also argues that the Court did not implicitly determine the issue, because the Debtor had

 also argued that under § 362, Atlas was required to turn over the assets. However, violating the

 stay is not itself a basis for turnover. Rather, turnover is based on either §§ 542 or 543. While the

 Court considered violation of the stay under § 362, it was only in the context of whether an

 exception to turnover existed under § 543(d). The order for turnover was clearly based on the only

 applicable section that was raised, § 543. Accordingly, the Court finds that the issue of whether




                                                  5

Case 2:20-bk-00570-BKM          Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                 Desc
                                Main Document    Page 5 of 15
 Atlas was a custodian was implicitly decided when the Court granted the Debtor’s motion to

 compel turnover under § 543.

        As the case law notes, the Court has discretion to ignore the law of the case doctrine in

 limited circumstances. Looking at the discretionary exceptions, only two could potentially apply,

 factors one and five. If the Court’s ruling that implicitly held that Atlas was a custodian was

 “clearly erroneous” or a manifest injustice would result, the Court may decide not to apply the law

 of the case doctrine. If the ruling was clearly erroneous, the resulting claim for a large

 administrative expense that could thwart the reorganization, would be manifestly unjust.

 Accordingly, the Court will next consider whether its earlier ruling was clearly erroneous. That,

 of course, requires the Court to examine whether Atlas is, in fact, a custodian under 11 USC §

 101(11)(C).

        Atlas urges the Court may conclude it was not clearly erroneous by finding that the issue

 is not resolved in this jurisdiction and that reported case law supports both positions. The “clearly

 erroneous” standard is well known as a standard on appeal for reviewing a trial court’s factual

 findings and applies if the appellate court is left with a “‘definite and firm conviction that a mistake

 has been committed.’” Almont Ambulatory Surgery Ctr., LLC v. UnitedHealth Grp., Inc., 99 F.

 Supp. 3d 1110, 1154 (C.D. Cal. 2015) (quoting Concrete Pipe and Products of California, Inc. v.

 Construction Laborers Pension Trust for Southern California, 508 U.S. 602, 622, 113 S.Ct. 2264,

 124 L.Ed.2d 539 (1993)). It is less clear how one reviews a legal finding under this standard. In

 the one case the Court located that somewhat addressed this issue, the district court analyzed, under

 the law of the case doctrine, a decision made by another district court prior to a transfer of venue,

 and the court concluded it concurred with the first judge’s decision. Accordingly, the first judge’s




                                                    6

Case 2:20-bk-00570-BKM           Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                   Desc
                                 Main Document    Page 6 of 15
 decision was not clearly erroneous and would constitute law of the case. Goodyear Tire & Rubber

 Co. v. McDonnell Douglas Corp., 820 F. Supp. 503 (C.D. Cal. 1992).

        Here, of course, the issue the Court is being asked to review is one that was already before

 it. While the Court would not normally rethink an issue that it had already considered and decided,

 as noted, the Court did not explicitly decide the issue in the first instance. Accordingly, it will

 decline Atlas’s offer to simply find that the issue is unsettled, and instead follow the lead of

 Goodyear Tire, and consider the parties arguments as to whether Atlas is a custodian.

 III.   IS ATLAS A CUSTODIAN?

        Whether Atlas is a custodian depends on whether it meets the definition of custodian under

 § 101(11). Under § 101(11), “custodian” means:

                (A) receiver or trustee of any of the property of the debtor, appointed in a
        case or proceeding not under this title;
                (B) assignee under a general assignment for the benefit of the debtor’s
        creditors; or
                (C) trustee, receiver, or agent under applicable law, or under a contract, that
        is appointed or authorized to take charge of property of the debtor for the purpose
        of enforcing a lien against such property, or for the purpose of general
        administration of such property for the benefit of the debtor’s creditors.

 Obviously, Atlas does not fall under subsection (A) or (B); additionally, Atlas is not a trustee or a

 receiver. Therefore, the question for the Court is whether Atlas was an agent along with the other

 contingencies described in subsection (C). As to those contingencies, Atlas argues that under the

 loan documents, as well as pursuant to various court orders, it was authorized to take charge of

 property of the debtor for the purpose of enforcing a lien against such property. There is no debate

 that the deed of trust and assignment of rents provide that Atlas has the right “to enter upon and

 take possession of the Property,” “maintain” and “repair” the Property, “demand, collect, and

 receive rents” and “institute and carry on all legally proceedings necessary for the protection of

 the property.” While the Debtor argues that such actions in taking over the Property were not

                                                  7

Case 2:20-bk-00570-BKM          Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                  Desc
                                Main Document    Page 7 of 15
 technically for the “purpose of enforcing a lien,” it sites no authority for its narrow interpretation,

 and the Court finds that actions to protect and administer the Property are indeed actions to enforce

 Atlas’s lien rights.

         There is no binding authority on the Court as to the question as to whether a secured

 creditor in possession can be a custodian. Atlas cites three cases to the Court for the proposition

 that a secured creditor can be a custodian. In re Hernandez, 2016 WL 1055061 (Bankr. N.D. Ill.

 2016), concludes without any analysis or citation to authority (aside from the Code section) that a

 mortgagee-in-possession is a custodian. In re Brickel, 11 B.R. 353, 355 (Bankr. D. Me. 1981),

 cites to Matter of Williams, 6 B.R. 789 (Bankr. E.D. Mich. 1980), which relies solely on a

 statement from 2 Colliers on Bankruptcy, 15th edition, para 101.10. The provision from Colliers,

 simply states that “a collecting agent under a security agreement may be considered an agent …”

 under the Code definition of custodian. Here, however, there was no “collecting agent.” Indeed,

 the loan documents allow for the appointment by Atlas of an agent to manage the Property, but it

 elected not to do so. In re Gunder, 8 B.R. 390, 394 (Bankr. S.D. Ohio E.D. 1980), the last of the

 cases cited by Atlas, cites only to In re Williams. Accordingly, none are particularly helpful.

         The Debtor, in turn, cites two cases in support of its position that Atlas is not a custodian.

 Neither analyzes whether a secured creditor can be an agent. Rather, they focus on the duties of

 the agent. In In re Camdenton United Super, Inc., 140 B.R. 523 (Bankr. W.D. Mo. 1992), the issue

 was whether an escrow agent holding funds for a small group of creditors was a custodian. The

 Court noted it was not, because “to be considered a custodian, an entity must be engaged in the

 general administration of the debtor's assets for the benefit of creditors.” Id. at 525. Likewise, the

 In re Meyer's, Inc. court found that to qualify as a custodian, the party must be acting for the benefit

 of all creditors. Id. at 392 (“A creditor acting for his own benefit, is not within the ambit of the



                                                    8

Case 2:20-bk-00570-BKM           Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                   Desc
                                 Main Document    Page 8 of 15
 intent of Congress in defining a custodian. Congress intended that definition to apply to a third

 party acting, not for the benefit of one creditor, but rather for the benefit of all creditors.”) In each

 instance, the courts were reading the last clause of 101(C), “for the benefit of the debtor’s

 creditors,” as being modified by the phrase “agent… appointed or authorized to take charge of

 property of the debtor for the purpose of enforcing a lien against such property.”

         Atlas counters this argument by noting it ignores the comma separating this phrase from

 the next phrase “or for the purpose of general administration.” Citing In re Ohakpo, 494 B.R. 269,

 278-281 (Bankr. E.D. Mich. 2013), which walks through the statutory construction of §

 101(11)(C), Atlas argues that only parties taking charge for the purpose of general administration

 must do so “for the benefit of the debtor’s creditors.” The Court agrees with Atlas that the better

 reading of the statute is that an agent taking charge for the purposes of enforcing a lien is not

 modified by the clause ‘for the benefit of creditors.’ Accordingly, the Court does not interpret §

 101(11)(C) to require a custodian act on behalf of all creditors. Thus, Atlas was authorized under

 a contract to take charge of property of the debtor for the purpose of enforcing a lien against such

 property.

         This, however, does not resolve the issue as the Court still needs to establish whether Atlas

 was an agent. On this issue, the parties offer two differing views. The Debtor argues that agency

 is a narrow construct, that Arizona law requires “manifestation of consent by the alleged principal

 to the alleged agent that the agent shall act on his behalf and subject to his control and consent by

 the agent to act on behalf of the principal and subject to his control.” Response to Atlas’s Motion

 for Order That They Were Acting as a Custodian (citing Dawson v. Withycombe, 163 P.3d 1034,

 1049, (Ariz. Ct. App. 2007), citing State v. Superior Court, In and For Pima County, 586 P.2d

 1313, 1316 (Ariz. Ct. App. 1978)). Citing to The Restatement of Agency Second, § 1, the State v.



                                                    9

Case 2:20-bk-00570-BKM           Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                    Desc
                                 Main Document    Page 9 of 15
 Superior Court court noted that “a person is not an agent for another unless the other had a right

 to control the transaction in question and to have it done for his benefit.” Id. Thus, the Debtor

 argues, Atlas is not an agent under Arizona law because the basis of the deed of trust was not to

 create a principal-agent relationship and the Debtor had no control over Atlas, which is an essential

 element of an agency relationship.

        Atlas does not dispute it is not a common law or “true” agent, but counters that under terms

 of the Loan Documents, it holds an irrevocable agency for security as described in the Restatement

 of Agency 2d, § 138. As such, it should be treated as an agent for purposes of § 101(11)(C). Atlas

 cites no case law in support of this argument, other than an Arizona state court case acknowledging

 that Arizona recognizes powers given for security. In considering Atlas’s argument, a review of

 the Restatement and the Official Comments is useful.

        As recognized by the courts in Arizona, The Restatement of Agency 3d, § 1.01, Agency

 Defined, provides:

        Agency is the fiduciary relationship that arises when one person (a “principal”)
        manifests assent to another person (an “agent”) that the agent shall act on the
        principal’s behalf and subject to the principal’s control, and the agent manifests
        assent or otherwise consents to act.

 Official Comment b. to § 1.01, provides that the definition:

                …states the elements of the relationship widely referred to as ‘common-law
        agency’ or ‘true agency.’ The definition excludes cognate relationships in which,
        although the legal consequences of one person’s actions are attributed to another
        person, one or more of the defining elements of agency are not present. See §§ 3.12-
        3.13, dealing with powers given as security ….Nonetheless, such cognate
        relationships are often grouped with relationship of common-law agency. More
        generally, legal usage varies. Some statutes and many cases use agency terminology
        when the underlying relationship falls outside the common-law definition.
                Moreover, the terminology of agency is widely used in commercial settings
        and academic literature to characterize relationships that are not necessarily
        encompassed by the legal definition of agency.




                                                  10

Case 2:20-bk-00570-BKM          Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                 Desc
                                Main Document    Page 10 of 15
 The Restatement of Agency 3d, § 3.12, Power Given as Security; Irrevocable Proxy, provides in

 pertinent part:

        (1) A power given as security is a power to affect the legal relations of its creator
        that is created in the form of a manifestation of actual authority and held for the
        benefit of the holder or a third person. This power is given to protect a legal or
        equitable title or to secure the performance of a duty apart from any duties owed
        the holder of the power by its creator that are incident to a relationship of agency
        under § 1.01. It is given upon the creation of the duty or title or for consideration.
        It is distinct from actual authority that the holder may exercise if the holder is an
        agent of the creator of the power.

 Official Comments b. § 3.12, provides:

                b. Distinguished from agency and actual authority. A power given as
        security creates neither relationship of agency as defined in § 1.01 nor actual
        authority as defined in § 2.01, although the power enables its holder to affect the
        legal relations of the creator of the power. The power arises from a manifestation
        of assent by its creator that the holder of the power may properly create liability
        against the creator, or dispose of property or other interests of the creator, or perfect
        or otherwise protect a title already held by the holder of the power or the person for
        whose benefit the holder is to act. If the power is given as security for the
        performance of a duty, it must be supported by consideration, but consideration is
        not necessary if the power is given to facilitate transfers of title to the power holder.
        ***
                A power given as security does not create a relationship of agency as
        defined in § 1.01 because it is neither given for, nor exercised for, the benefit of the
        person who creates it. The holder is not subject to the creator's control and the
        holder does not owe fiduciary duties to the creator. An agent's right to act, created
        by actual authority, does not constitute a power given as security although the agent
        has an interest in earning a commission by performing services and the principal
        has contracted with the agent not to revoke the agent's actual authority. An agent's
        interest in being paid a commission is an ordinary incident of agency and its
        presence does not convert the agent's authority into a power held for the agent's
        benefit. … However, if a power holder has a distinct interest in the subject matter
        of an agency relationship, separate from acting as an agent, a power given to protect
        that interest is a power given as security, as is a power given to protect a distinct
        relationship, separate from the agency relationship, between the agent and the
        principal. A power may be granted irrevocably for the benefit of its creator as well
        as the holder. [Emphasis added.]

        Atlas argues that these provisions support its argument that a power for security is a type

 of agency. However, the Court reads the above to describe a relationship distinct from an agency



                                                   11

Case 2:20-bk-00570-BKM          Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                    Desc
                                Main Document    Page 11 of 15
 relationship, and indeed, Atlas has not cited any cases where a power given as security has formed

 the basis for finding a custodial relationship. Rather, the cases cited by Atlas discussing powers

 given for security focus on whether a power given for security may be withdrawn by the grantor.

 The lack of any case authority discussing a creditor in possession as an agent/custodian is

 particularly concerning given that the contract provisions that allow Atlas to take possession and

 collect rents are standard provisions in loan documentation. Atlas notes that the loan documents

 permit it to “act exclusively and solely in the place of and stead of Grantor” and give it “all the

 powers of Grantor for the purposes stated….” But these provisions simply mean that Atlas had

 authority to act in the place of the Debtor, not that it could act on behalf of, or for the benefit of,

 the Debtor as its agent.

        Indeed, courts discussing the definition of ‘agent’ under § 101(11)(C) have focused on true

 agency. By way of example, the Second Circuit in United States v. Whiting Pools, Inc., 674 F.2d

 144, 148–49 (2d Cir. 1982), aff'd, 103 S. Ct. 2309 (1983), followed the Restatement when it

 interpreted ‘agent’ under §101(11)(C) as: “‘the fiduciary relation which results from the

 manifestation of consent by one person to another that the other shall act on his behalf and subject

 to his control, and consent by the other so to act.’” (quoting The Restatement of Agency 2d, § 1

 (1958)).

        At least two reported decisions have concluded that the term custodian contemplates a third

 party acting under mandatory duties arising from court appointment or contract, and not a creditor

 acting under permissive authority under a security agreement. See In re Lewis, 12 B.R. 106 (Bankr.

 M.D. Ga. 1981); and Matter of Pride Foods, Inc., 22 B.R. 356 (Bankr. D. Neb. 1982). In reaching

 this conclusion, the court in Lewis started with the legislative history applicable to 11 U.S.C. §

 101(11) which states, in pertinent part:



                                                   12

Case 2:20-bk-00570-BKM          Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                   Desc
                                Main Document    Page 12 of 15
        Paragraph ([11]) defines ‘custodian.’ There is no similar definition in current law.
        It is defined to facilitate drafting, and means prepetition liquidator of the debtor's
        property, such as an assignee for the benefit of creditors, a receiver of the debtor's
        property, or a liquidator or administrator of the debtor's property. The definition of
        custodian to include a receiver or trustee is descriptive, and not meant to be limited
        to court officers with those titles. The definition is intended to include other officers
        of the court if their functions are substantially similar to those of a receiver or
        trustee.

 Id. at 108 (quoting H.R.Rep.No.595, 95th Cong., 1st Sess., p. 310 (1977), U.S. Code Cong. &

 Admin. News 1978, pp. 5787, 6267).

        As the Lewis court reflected, “[t]he tenor of the above is that Congress intended a third

 party to be a ‘custodian,’ and that this custodian would be for the benefit of the creditors and not

 for a creditor lawfully in possession of property solely for its own benefit.” Id. at 109; accord,

 Pride Foods, 22 B.R. at 88) (“Section 543(b) seems to address a third party having custody of

 property for the benefit of a debtor’s creditors, whether one or more.”) As the court in Lewis went

 on to note, if the term custodian is “not strictly and narrowly construed … there would be little

 reason from [sic] excluding a custodian from § 542 …and little reason for § 543….” Lewis at 109;

 see, also, Thomas E. Plank, The Creditor in Possession Under the Bankruptcy Code: History, Text,

 and Policy, 59 Md. L. Rev. 253, 327 (2000) (“If Congress had intended to include a creditor in

 possession as a custodian under the Code, the history of the Bankruptcy Act suggests that it would

 have done so more explicitly.”)

        Along these same line, § 543(d) contemplates excusing turnover when the “interest of

 creditors … would be better served by permitting a custodian to continue in possession, custody,

 or control.” If the custodian were a secured creditor with no fiduciary duty, it would rarely, if ever,

 be in the interest of creditors to allow it to remain in possession. Indeed, when this Court ruled on

 turnover, it expressed concern about leaving an estate asset in the hands of a party who was not a




                                                   13

Case 2:20-bk-00570-BKM          Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                    Desc
                                Main Document    Page 13 of 15
 fiduciary. In contrast, when turnover is requested under § 542, the only defense to turnover is lack

 of adequate protection of the secured creditor’s interest.

 IV.    CONCLUSION

        All of this leads this Court to conclude that the term ‘agent,’ as referred to in the definition

 of custodian, refers to a true agent under The Restatement. As Atlas concedes that a true agency

 did not exist here, Atlas is not a custodian under §§ 101 or 543. Accordingly, it follows that the

 Court’s earlier ruling implying that Atlas was a custodian was erroneous. The Court also finds that,

 because the ruling was erroneous, it would be manifestly unjust to uphold the ruling as the law of

 the case. Accordingly, the Court will exercise its discretion to not apply the law of the case

 doctrine. In addition, because it finds that Atlas is not a custodian, Atlas’s Application for

 Administrative Expense for custodial expenses is hereby denied.




 Copies emailed this 19th day
 of April 2021 to:

 Patrick R. Barrowclough
 ATKINSON, HAMILL & BARROWCLOUGH, P.C.
 3550 N. Central Ave., #1150
 Phoenix, AZ 85012
 Email: pbarrowclough@ahblawfirm.com
 Attorney for Atlas Residential

 Shawn Aubrey McCabe
 WRIGHT LAW OFFICES PLC
 2999 N. 44th Street
 Suite 600
 Phoenix, AZ 85018
 Email: shawn@azbklawyer.com
 Attorney for Debtor Desert Valley Steam Carpet Cleaning LLC



                                                  14

Case 2:20-bk-00570-BKM          Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57                   Desc
                                Main Document    Page 14 of 15
 Timothy M. Collier
 THE LAW OFFICE OF TIMOTHY M. COLLIER, PLLC
 3295 N. Drinkwater Blvd.
 Suite 9
 Scottsdale, AZ 85251
 Email: timothy.collier@tmcollierlaw.com
 Attorney for Jamie and Victor Granada

 By: /s/Rachael M. Stapleton
        Judicial Assistant




                                            15

Case 2:20-bk-00570-BKM         Doc 236 Filed 04/19/21 Entered 04/19/21 10:30:57   Desc
                               Main Document    Page 15 of 15
